NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted April 4, 2007*
                               Decided April 11, 2007

                                       Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-4147

ANDREA HEATH, STEVEN                            Appeal from the United States
HEATH, and LAST CALL FOR                        District Court for the Northern
GOD’S LOVE MINISTRY,                            District of Illinois, Eastern Division
     Plaintiffs-Appellants,
                                                No. 03 C 1097
      v.
                                                Samuel Der-Yeghiayan,
CITY OF HARVEY, BRENDA                          Judge.
THOMPSON, and NICHOLAS
GRAVES,
     Defendants-Appellees.

                                     ORDER

       Appellants, all of whom own property in Harvey, Illinois, sued the City and
two of its former officials, Brenda Thompson and Nicholas Graves, alleging that
they conspired to deprive the appellants of their property and retaliated against


      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 05-4147                                                                     Page 2

them for publicly opposing the City. They now contest a series of interlocutory
rulings culminating in an entry of judgment against them. We affirm.

       After two and a half years of delays, nonappearances, and lack of prosecution,
this lawsuit picked up its pace in July 2005, when the City moved to disqualify
appellants’ newest attorney because he had previously worked for the City.
Appellants quickly denied any conflict of interest, but the district court did not
immediately rule. A month later the City, Thompson, and Graves filed motions for
summary judgment. On the eve of the deadline for their response, appellants
requested more time, arguing that the motions were too long and complex for them
to timely respond. They reminded the court that the motion to disqualify counsel
was still pending, and said that, as a result of that motion and the complexity of the
issues, they had retained additional attorneys who would need another forty days to
familiarize themselves with the case.

       In one fell swoop, the district court denied the City’s motion to disqualify
appellants’ counsel, denied appellants’ motion for an extension of time, and granted
summary judgment in favor of the City, Thompson, and Graves. In denying the
appellants’ motion for extra time, the judge explained that he was unsympathetic to
their last-minute request because for more than three months they had been aware
of the deadline, which he had made clear was firm. He also said that the issues at
summary judgment were not so complex as to require additional attorneys, nor to
prolong the already protracted litigation.

       Appellants sought reconsideration of the court’s rulings, arguing for the first
time that they were unable to respond to the summary judgment motions because
their attorney was unsure whether he would be disqualified, and that the district
court should have sua sponte stayed the proceedings while the motion to disqualify
was pending. Appellants also informed the court that they had not been able to
complete discovery because the City had failed to produce witnesses for depositions
scheduled in late July.

       After construing the appellants’ motion as one under Rule 59(e), the district
court rejected the appellants’ post hoc justifications, finding that their failure to
timely respond was their own fault and “part of a pattern of a lack of diligence and
delays.” Concluding that appellants had not presented any newly discovered
evidence nor a manifest error of law or fact, see County of McHenry v. Ins. Co. of the
West, 438 F.3d 813, 819 (7th Cir. 2006), the court denied the motion. The court also
explained that if the appellants needed more time for discovery, they should have
filed a Rule 56(f) affidavit explaining why. See Deere & Co. v. Ohio Gear, 462 F.3d
701, 706 (7th Cir. 2006).
No. 05-4147                                                                      Page 3

       Appellants now assert that the district court erred by not ordering a stay
while the motion to disqualify was pending. But they waived this argument both by
failing to cite to any legal authority, see Blise v. Antaramian, 409 F.3d 861, 866 n.3
(7th Cir. 2005), and by failing to present the argument to the district court until
they filed their Rule 59(e) motion, see Estremera v. United States, 442 F.3d 580, 587
(7th Cir. 2006). Anyway, if they wanted a stay, it was their responsibility to file a
motion and explain why. See Clinton v. Jones, 520 U.S. 681, 708 (1997).

       Appellants also assert that they were denied due process by the City’s failure
to produce witnesses for scheduled depositions, and that the district court erred by
not granting Rule 59(e) relief based on the missed depositions. But appellants
suffered no constitutional deprivation; they could have filed a Rule 56(f) affidavit to
extend the time for discovery, see Deere & Co., 462 F.3d at 706; see Woods v. City of
Chicago, 234 F.3d 979, 990-91 (7th Cir. 2000), or a Rule 37(a) motion to compel the
depositions, see In re Thomas Consol. Indus., Inc., 456 F.3d 719, 724 (7th Cir. 2006).
As the district court noted, the failure to do so was their error alone.

      Finally, appellants argue that, in not ruling swiftly on the motion to
disqualify counsel, the district court deprived them of their constitutional rights to
due process and effective assistance of counsel. But appellants waived this
argument both because they cite no relevant legal authority, see Blise, 409 F.3d at
866 n.3, and because they never argued it before the district court, see Republic
Tobacco Co., v. N. Atlantic Trading Co., 381 F.3d 717, 728 (7th Cir. 2004).

                                                                          AFFIRMED.